UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number 000-27307 North Carolina 56-1980549 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2634 Durham Chapel Hill Blvd., Durham, NC 27707-2800 (Address of Principal Executive Offices) (919) 687-7800 Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the previous 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 5, 2010, there were 2,031,337 shares outstanding of the issuer’s common stock, no par value. M&F BANCORP, INC Table of Contents PART I…………… 1 FINANCIAL INFORMATION…………… 1 Item 1- Financial Statements…………… 1 Item 2 - Management’s Discussion and Analysis…………… 19 Item 3 - Quantitative and Qualitative Disclosures about Market Risk…………… 33 Item 4T - Quantitative and Qualitative Disclosures about Market Risk…………… 33 PART II…………… 33 OTHER INFORMATION…………… 33 Item1 - Legal Proceedings…………… 33 Item 1A - Risk Factors…………… 33 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds…………… 33 Item 3 - Defaults Upon Senior Securities…………… 33 Item 4 - Removed and Reserved…………… 33 Item 5 - Other Information…………… 33 Item 6 - Exhibits…………… 34 M&F BANCORP, INC. PART I FINANCIAL INFORMATION Item 1- Financial Statements CONSOLIDATED BALANCE SHEETS September 30, December 31, (Dollars in thousands) (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities available for sale, at fair value Other invested assets Loans, net of unearned income and deferred fees Allowances for loan losses ) ) Loans, net Interest receivable Bank premises and equipment, net Cash surrender value of bank-owned life insurance Other real estate owned Deferred tax assets and taxes receivable, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Interest-bearing deposits $ $ Noninterest-bearing deposits Total deposits Other borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders' equity: Series A Preferred stock-$1,000 liquidation value per share, 11,735 shares issued and outstanding as of September 30, 2010 and December 31, 2009 - Series B Preferred stock-$1,000 liquidation value per share, 11,735 shares issued and outstanding as of September 30, 2010 and December 31, 2009 - Common stock, no par value 10,000,000 shares authorized as of September 30, 2010 and December 31, 2009; 2,031,337 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 1 M&F BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended For the Nine Months Ended September 30, September 30, (Dollars in thousands except per share data) (Unaudited) Interest income: Loans, including fees $ Investment securities, including dividends Taxable Tax-exempt 69 95 Other 27 7 60 18 Total interest income Interest expense: Deposits Borrowings 1 12 3 57 Total interest expense Net interest income Less provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges Rental income 76 60 Cash surrender value of life insurance 49 49 Realized gain on sale of loan - 14 - 14 Realized gain on sale of securities - 31 26 Realized gain on sale of other real estate owned 12 2 30 17 Realized loss on disposal of assets - - (3 ) - Impairment of other assets - ) - ) Other income (loss) 1 (1 ) - 17 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Directors fees 82 74 Marketing 56 36 Professional fees Information technology FDIC deposit insurance OREO expense, net 25 38 Other Total noninterest expense Income before income taxes Income tax expense 22 Net income 90 Less preferred stock dividends and accretion ) Net (loss) income available to common stockholders $ ) $ $ $ Basic and diluted (losses) earnings per share of common stock: $ )
